PER CURIAM:
El 21 de agosto de 2002 el Colegio de Abogados de Puerto Rico (Colegio de Abogados) compareció ante nos para informarnos que en los meses de abril, mayo, junio y julio de 2002 le había requerido a la Leda. Carmen Guede Mijares que contestara una querella que se presentó en su contra en dicha institución, sin que la querellada hubiese atendido ninguno de los cuatro requerimientos en cuestión.
En vista de lo anterior, el 24 de octubre de 2002 emiti-mos una Resolución mediante la cual le concedimos un tér-*397mino de diez días a la licenciada Guede Mijares para que compareciera por escrito y contestara los requerimientos del Colegio de Abogados que no había atendido. Dentro de ese mismo término, la licenciada Guede Mijares debía com-parecer por escrito ante nos y exponer las razones por las cuales no debía ser disciplinada por no contestar los reque-rimientos referidos.
En esa ocasión, se le apercibió a la licenciada Guede Mijares que su incumplimiento con esa orden podría con-llevar sanciones disciplinarias en su contra, incluso la sus-pensión al ejercicio de la abogacía. La Resolución referida se le diligenció personalmente.
Posteriormente, el 31 de enero de 2003, mediante otra Resolución, le concedimos al Colegio de Abogados un tér-mino de veinte días para que nos informara si la licenciada Guede Mijares había respondido a sus requerimientos. Se le notificó a la querellada de esta segunda Resolución nuestra.
El 12 de febrero de 2003 compareció ante nos el Colegio de Abogados para informarnos que la licenciada Guede Mi-jares no había contestado aún sus requerimientos, a pesar de haberle ordenado este Tribunal que lo hiciera.
La querellada tampoco ha comparecido ante nos en res-puesta a nuestra orden de mostrar causa.
HH l-H
Reiteradamente hemos resaltado la obligación que tienen los abogados de atender los requerimientos que les hace el Colegio de Abogados con respecto a las quejas que se presentan en su contra. Hemos señalado claramente que los abogados que desatienden tales requerimientos incurren en una conducta impropia que acarrea serias sanciones disciplinarias. In re Fernández Pacheco, 152 D.P.R. 531 (2000); In re Rivera Rodríguez, 147 D.P.R. 917 (1999); In re Negrón Negrón, 146 D.P.R. 928 (1998).
*398Asimismo, de modo reiterado, también, hemos señalado que los abogados tienen la ineludible obligación de responder diligentemente a nuestras propias órdenes y requerimientos. Hemos hecho claro que la indiferencia del abogado al no atender nuestros requerimientos u órdenes acarrea la imposición de severas sanciones disciplinarias. In re Corujo Collazo, 149 D.P.R. 857 (2000); In re Ron Menéndez, 149 D.P.R. 105 (1999); In re López López, 149 D.P.R. 82 (1999).
En el caso de autos, la licenciada Guede Mijares no atendió varios requerimientos del Colegio de Abogados re-lativos a una queja que se presentó en su contra. Más aún, Guede Mijares hizo caso omiso de nuestras Resoluciones de 24 de octubre de 2002 y de 31 de enero de 2003.
De lo anterior, es evidente que Guede Mijares no tiene ninguna disposición de cumplir con nuestras normas ni con nuestras órdenes y requerimientos. Con tal proceder ha desafiado nuestras advertencias previas y ha ignorado las obligaciones que tiene como miembro de la profesión jurídica.
Por todo lo antes expuesto, se suspende inmediata e in-definidamente a la Leda. Carmen Guede Mijares del ejer-cicio de la profesión de abogado hasta que otra cosa dis-ponga el Tribunal. Se le impone el deber de notificar a todos sus clientes de su presente inhabilidad de seguir represen-tándolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su suspensión a los distintos foros judiciales y administrativos del país. Además, deberá certificarnos en treinta días el cumplimiento de estos deberes. Se ordenará la notificación de la presente por la Oficina del Alguacil.

Se dictará una sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.